/ Case 1:20-cv-00789 Document1 Filed 12/07/20 Page 1 of 10 PagelD #: 1

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241 a . _

UNITED STATES DISTRICT COURT ~~

 

 

 

 

 

for the | - - |

DEL 2020 |
)
)
Shanna Parandan
etitioner

Vv. Case No. [-LOCV 00769
; ) (Supplied by Clerk of Court)

\
“Leaénecrnan

Respondent
(name of warden or authorized person having custody of petitioner)

____ PETITION FOR A WRIT OF HABEAS CORPUS UNDER 28 U.S.C. § 2241
Personal Information

(a) Your fill name: AY Sua acerandace———— as

(b) Other names you have used:

SSeS

 

2. Place of confinement:
(a) Name of institution:

WON “OKRA
(b) Address: “D (\ Ry A
ACSA AN VAGIO
(c) Your identification number: Ad 1 OSs
Are you currently being held on orders by:
ederal authorities CO State authorities ( Other - explain: _

   
 

Lo

 

4, Are you currently:
OA pretrial detainee (waiting for trial on criminal charges)
erving a sentence (incarceration, parole, probation, etc.) after having been convicted of a crime

If you are currently serving a sentence, provide:

(a) Name and location of court that sentenced you: Westen WMarach Ov
Noda Concniicn.
(b) Docket number of criminal case:
(c) Date of sentencing: \\-AQ-\ ]
CBeing held on an immigration charge
OOther (explain): .

 

 

 

 

Decision or Action You Are Challenging

5. Whatare you challenging in this petition: .
CHow your sentence is being carried out, calculated, or credited by prison or parole authorities (for example,
revocation or calculation of good time credits)

Page 2 of 9
Case 1:20-cv-00789 Document1 Filed 12/07/20 Page 2 of 10 PagelD #: 2

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

OPretrial detention

OImmigration detention

CDetainer

OThe validity of your conviction or sentence as imposed (for example, sentence beyond the statutory
maximum or improperly calculated under the sentencing guidelines)

a Disciplinary proceedings

GOther feplan: Ecos SNe Ack oncncas Nene _Crediks

 

 

 

6. Provide more information about the decision or action you are challenging:
(a) Name and location of the agency or court: UN \Aecsica

 

(b) Docket number, case number, or opinion number:

 

(c) Decision or action you are challenging (for disciplinary proceedings, specify the penalties imposed):

—=Peetosa\ 3h POAC NOSES OSS Os \
QD As ESA tere. SS

“(d) Date of the decision or action:

 

 

 

Your Earlier Challenges of the Decision or Action

I First appeal
Did you appeal the decision, file a grievance, or seek an administrative remedy?

yes CNo

(a) If “Yes,” provide:

(1) Name of the authority, agency, or court: BeSP Dealcaa\ eek} ce
- QO ¥

(2) Date of filing:
(3): Docket number, case number, or opinion number:

(4) Result: Apdo AD AS QO _ Hide winitabed. Coal

(5) Date of result:

 

 

 

  

(6) Issues raised:

Soe SArnaye. ac AD tS Sage

 

 

 

 

 

_(b) If you answered “No,” explain why you did not appeal:

 

 

 

8. Second appeal
mh first appeal, did you file a second appeal to a higher authority, agency, or court?
es CNo

Page 3 of 9

Snedtilne innate
Case 1:20-cv-00789 Document 1 Filed 12/07/20 Page 3 of 10 PagelD #: 3

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

10.

(a) If “Yes,” provide:

(1) Name of the authority, agency, or court: “rsp Cerra CE Xv CG

 

(2) Date of filing:
(3) Docket number, case number, or opinion number:

(5) Date of result: , \

(6) Issues raised:

 

 

 

 

 

 

 

 

 

aD
1d
3)
yh
2)
iat
tS
da}
&
3)
i
<
Q
2
{2
(a!
$3]
oO
2
td
oO
go
tn
QO
QO
oO
3|
19

 

 

sso

After
es

(a) If “Yes,” provide:

‘Third appeal

second appeal, did you file a third appeal to a higher authority, agency, or court?
ONo

(1) Name of the authority, agency, or court: i: : 5
@ Asrivern VDarxacdk ay \ Yicain ic.

(2) Date of filing: \(9-A-ALHh OQ

(3) Docket number, case number, or opinion number:

(4) Result:

(5) Date of result:

(6) Issues raised:

 
 

 

 

 

 

 

 

 

 

 

(b) If you answered “No,” explain why you did not file a third appeal:

 

 

 

Motion under 28 U.S.C. § 2255

OYes

In this petition, are you challenging the validity of your conviction or sentence as imposed?

Oo

If “Yes,” answer the following:

(a)

Have you already filed a motion under 28 U.S.C. § 2255 that challenged this conviction or sentence?
Yes ONo

Page 4 of 9

SSE GEE SS ES
Case 1:20-cv-00789 Document1 Filed 12/07/20 Page 4 of 10 PagelD #: 4

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C, § 2241

 

11.

If “Yes,” provide:
(1) Name of court:

 

(2) Case number:

 

(3) Date of filing:

 

(4) Result:

 

(5) Date of result:

 

(6) Issues raised:

 

 

 

 

 

 

(b) Have you ever filed a motion in a United States Court of Appeals under 28 U.S.C. § 2244(b)(3)(A),
seeking permission to file a second or successive Section 2255 motion to challenge this conviction or

If “Yes,” provide:
~""(L) Name of court:

OO ee ike ee Gio ee

 

(2) Case number:

 

(3) Date of filing:

 

(4) Result:

 

(5) Date of result:

 

(6) Issues raised:

 

 

 

 

 

 

(c) Explain why the remedy under 28 U.S.C. § 2255 is inadequate or aN to challenge your

_ conviction or sentence: “toe. ASL 39 Aw YQAnnd
Ya Soe Qascicy OX Warnak€S ACEISSIAG, ocean

AO Wrmsdicion,

 

 

 

 

 

Appeals of immigration proceedings
Does this case concern immigration proceedings?
OYes ONO”

 

 

If “Yes,” provide:

(a) Date you were taken into immigration custody:

(b) Date of the removal or reinstatement order:

(c) Did you file an appeal with the Board of Immigration Appeals?
O Yes O1No

Page 5 of 9
Case 1:20-cv-00789 Document1 Filed 12/07/20 Page 5 of 10 PagelD #: 5

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

If “Yes,” provide:
(1) Date of filing:
(2) Case number:
(3) Result:

(4) Date of result:
(5) Issues raised:

 

 

 

 

 

 

 

 

 

 

(d) Did you appeal the decision to the United States Court of Appeals?

OYes - C1 No
If “Yes,” provide:

 

(2) Date of filing:

(3) Case number:
(4) Result:

- (5) Date of result:

(6) Issues raised:

 

 

 

 

 

 

 

 

 

12. Other appeals .
Other than the appeals you listed above, have you filed any other petition, application, or motion about the issues

raised in this petition?
OYes wk

If “Yes,” provide:
(a) Kind of petition, motion, or application:
(b) Name of the authority, agency, or court:

 

 

 

(c) Date of filing:

(d) Docket number, case number, or opinion number:
(e) Result:

(f) Date of result:

(g) Issues raised:

 

 

 

 

 

 

 

 

 

 

Page 6 of 9
Case 1:20-cv-00789 Document1 Filed 12/07/20 Page 6 of 10 PagelD #: 6

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241
Grounds for Your Challenge in This Petition

13. State every ground (reason) that supports your claim that you are being held in violation of the Constitution,
laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the
facts supporting each ground. Any legal arguments must be submitted in a separate memorandum.

GROUND ONE: RetWenec, is Oy ‘DAR eceted Vac rea _.
TEAVOACA, YeDACaeepsag BOd Vocdugwe Achuilies labled
WOAec Sne- Uande Service

 

(a) Supporting facts (Be brief. Do not cite cases or law.):

AS Cede Seaice Vets Soe. ones Vea dan tal ‘ao
Ace RNEO. DD PEALOSSA EAcAess AAA GAMES, an sewer Nee
BOE Ness Sp Aen Secag Soeon,

 

 

a (b) Did you present Ground One in all appeals that were available to you?

 
 

 

——__ Wyres IN
GROUND TWO: :
Agus OX QEOQTALNLAIG CYA aes v3 ans Ape 1s O& AO
Oh

 

 

ay, ee facts (Be brief. Do not cite cases or law.):

Co Ace. \O Ah Circe a:
Zane) Be AGUS ww PHAPASNANG oN Aes

  
  

  

 

 

 

(b) Did you present Ground Two in all appeals that were available to you?

mvs ONo

GROUND THREE:

 

 

 

 

(a) Supporting facts (Be brief Do not cite cases or law.):

 

 

 

 

 

(b) Did you present Ground Three in all appeals that were available to you?
OYes ONo

Page 7 of 9
Case 1:20-cv-00789 Document1 Filed 12/07/20 Page 7 of 10 PagelD #7

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

GROUND FOUR:

 

 

 

 

(a) Supporting facts (Be brief Do not cite cases or law.):

 

 

 

 

 

 

(b) Did you present Ground Four in all appeals that were available to you?
OYes ONo

— 40 {ere arc ay promis iat you renres no presen ae Tau apncais inat Wore AVANAE LOO tr. XA

not:

 

 

 

Request for Relief

15. State exactly what you want the court to do: Oger Nae RY \O Coeceay As)

\A scemias SX earned Sucne Ores ; Sac An GdShoral “VQ
PROMNAS BA SuSQeovised Hcdsayea , SACODING, VYeaMonec
7 SSO \,

 

Page 8 of 9
Case 1:20-cv-00789 Document1 Filed 12/07/20 Page 8 of 10 PagelD #: 8

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

Declaration Under Penalty Of Perjury
If you are incarcerated, on what date did you place this petition in the prison mail system:

acesdser 3, 4040

I declare under penalty of perjury that I am the petitioner, I have read this petition or had it read to me, and the
information in this petition is true and correct. I understand that a false statement of a material fact may serve as the basis
for prosecution for perjury.

Dat \Q)3)/8080 oun nts CPSn ps icrdcn

_ Signature of Petitioner

 

Signature of Attorney or other authorized person, ifany

 

 

Page 9 of 9
~ Case 1:20-cv-00789 Document1 Filed 12/07/20 Page 9 of 10 PagelD #: 9
case 1:20-cv-00789 Document 1 Filed 12/07/20 Page 10 of 10 PagelD #: 10

=
=
=
=
—
—_—.
=
=
—
=>

 
